  Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 1 of 19 PageID #: 1


LAW OFFICES OF SIMON HARTER, ESQ.
Simon Harter, Esq. (SH-8540)
225 West 34th Street – 9th Floor
New York, New York 10122
Tel: (212) 979-0250
Fax: (212) 979-0251
Email: sharter@harterlaw.com
Attorneys for Plaintiff,
CADDELL DRY DOCK AND REPAIR CO., INC.


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
CADDELL DRY DOCK AND REPAIR CO, INC., :
                                                                   :
                                             Plaintiff,            :   CASE NO.:
                                                                   :
- against –                                                        :
                                                                   :
BOUCHARD TRANSPORTATION CO., INC.,                                 :
in personam, BARGE B. NO. 280, in rem, and                         :
B. NO. 280 CORP., in personam,                                     :
                                                                   :
                                             Defendants.           :
-------------------------------------------------------------------x

                                        VERIFIED COMPLAINT

                 Plaintiff, CADDELL DRY DOCK AND REPAIR CO., INC., by and through

undersigned counsel, as and for its Verified Complaint against Defendants, BOUCHARD

TRANSPORTATION CO., INC., in personam, BARGE B. NO. 280, her engines, apparel,

furniture, equipment, appurtenances, tackle, etc., in rem, and B. NO. 280 CORP., in

personam, does hereby respectfully allege as follows:

                                     JURISDICTION AND VENUE

        1.       This action involves admiralty and maritime claims within the meaning of

Rule 9(h) of the Federal Rules of Civil Procedure and Supplemental Admiralty Rule C.
 Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 2 of 19 PageID #: 2


The Court has original jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1333 and

the Commercial Instruments and Maritime Liens Act, 46 U.S.C. §§ 31301 – 31343.

       2.     Venue lies in this District pursuant to 28 U.S.C. §1390(b) and Rule 82 of the

Federal Rules of Civil Procedure.

                                      THE PARTIES

       3.     Plaintiff, CADDELL DRY DOCK AND REPAIR CO., INC. (“Plaintiff”), is a

corporation formed under the laws of the State of New York with a principal place of

business at 1515 Richmond Terrace, Staten Island, New York 10310.

       4.     Defendant, BOUCHARD TRANSPORATION CO., INC., (“Bouchard”),

sued in personam, is a corporation formed under the laws of the State of New York with a

principal place of business at 58 South Service Road, Suite 150, Melville, New York 11747.

Bouchard is the operator of Defendant, BARGE B. NO. 280, in rem.

       5.     As operator of Defendant, BARGE B. NO. 280, Bouchard is authorized to

procure necessaries on behalf of the Barge pursuant to the Commercial Instruments and

Maritime Liens Act, 46 U.S.C. §§ 31301 – 31343.

       6.     Defendant, BARGE B. NO. 280, her engines, apparel, furniture, equipment,

appurtenances, tackle, etc. (“Barge”), sued in rem, is a U.S. registered tank barge, bearing

Official Number 1181626, with a length overall of 399 feet and a beam of 74 feet.

       7.     Defendant, B. NO. 280 CORP., (“Barge Corp.”), sued in personam, is a

corporation formed under the laws of the State of New York with a principal place of

business at 58 South Service Road, Suite 150, Melville, New York 11747.




                                             2
 Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 3 of 19 PageID #: 3


      8.     As owner of the Defendant Barge, Defendant Barge Corp., is authorized to

procure necessaries on behalf of the Barge pursuant to the Commercial Instruments and

Maritime Liens Act, 46 U.S.C. §§ 31301 – 31343.

      9.     The Barge is now or will be within the Eastern District of New York and the

jurisdiction of this Honorable Court.

                                         FACTS

      10.    Plaintiff incorporates the facts and allegations contained in the foregoing

paragraphs as though fully set forth herein.

      11.    On or about June 4, 2019, and at various times thereafter, Plaintiff provided

labor, material, and equipment to provide repairs, cleaning, and other related services to

the Barge.

      12.    On August 6, 2019, Plaintiff issued Bill No. 20212 in the amount agreed by

Bouchard of Four Hundred Ninety-Six Thousand Sixty-Two Dollars ($496,062.00) for

labor, material, and equipment to provide necessary repairs and other related services to

the Barge. See EXHIBIT 1.

      13.    On October 30, 2019, Plaintiff issued Bill No. 20302 in the amount agreed by

Bouchard of Two Hundred Thirty-Five Thousand Five Hundred and Five Dollars

($235,505.00) for labor, material, and equipment to provide necessary repairs and other

related services to the Barge. See EXHIBIT 2.




                                               3
 Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 4 of 19 PageID #: 4


      14.    On October 30, 2019, Plaintiff issued Bill No. 20303 in the amount agreed by

Bouchard of Eighty-Five Thousand Dollars ($85,000.00) for labor, material, and

equipment to provide necessary cleaning other related services to the Barge. See EXHIBIT

3.

      15.    On October 30, 2019, Plaintiff issued Bill No. 10304 in the amount agreed by

Bouchard of Twelve Thousand Dollars ($12,000.00 for labor, material, and equipment to

provide necessary repairs and other related services to the Barge. See EXHIBIT 4.

      16.    The total amount of these invoices, all of which remain unpaid, is Eight

Hundred Twenty-Eight Thousand Five Hundred Sixty-Seven Dollars ($828,567.00). In

addition, each invoice provides for a one percent (1%) monthly service charge on any

invoiced amounts that are unpaid after 10 days.

      17.    During the period from July 5, 2019 (10 days after the first invoice was

payable) to the present, Plaintiff has provided dockage to the Barge. At a standard

dockage rate of One Dollar Fifty Cents ($1.50) per foot, the daily charge for dockage of

the Barge amounts to Five Hundred Ninety-Eight Dollars and Fifty Cents ($598.00). The

total dockage accrued from July 5, 2019 to the date of this Verified Complaint, amounts

to Ninety-Nine Thousand Nine Hundred Forty-Nine Dollars and Fifty Cents ($99,949.50).

                        FIRST CAUSE OF ACTION
                 BOUCHARD AND BARGE CORP. IN PERSONAM

      18.    Plaintiff incorporates the facts and allegations contained in the foregoing

paragraphs as though fully set forth herein.




                                               4
 Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 5 of 19 PageID #: 5


       19.    Defendants Bouchard and Barge Corp. are each liable in personam for the

above-described invoices in the total amount of $828,567.00, plus the accrued monthly

service charges described above, together with prejudgment interest thereon.

       20.    Plaintiff reserves the right to amend this claim as and to the extent further

service charges and prejudgment interest are accrued.

                        SECOND CAUSE OF ACTION
                  BOUCHARD AND BARGE CORP. IN PERSONAM

       21.    Plaintiff incorporates the facts and allegations contained in the foregoing

paragraphs as if fully set forth herein.

       22.    Defendants Bouchard and Barge Corp. are each liable in personam for the

above-described dockage charges, accrued to date, in the total amount of $99,949.50,

together with prejudgment interest thereon.

       23.    Plaintiff reserves the right to amend this claim as and to the extent further

dockage charge and prejudgment interest are accrued.

                               THIRD CAUSE OF ACTION
                               BARGE B. NO. 280 IN REM

       24.    Plaintiff incorporates the facts and allegations contained in the foregoing

paragraphs as if fully set forth herein.

       25.    The failure of Defendants in personam to pay the amounts owed Plaintiff for

the necessaries supplied to the Barge, on orders of persons authorized to procure

necessaries on behalf of the Barge, gives rise to maritime liens, in Plaintiff’s favor, against

the Barge in rem pursuant to the Commercial Instruments and Maritime Liens Act, 46

U.S.C. §§ 31301 – 31343.


                                              5
 Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 6 of 19 PageID #: 6


      26.    The maritime liens in favor of Plaintiff presently total: (a) $828,567.00, plus

accrued monthly service charges, for repairs, cleaning, materials, dockage, and other

related charges; and (b) $99,949.50 for dockage charges accrued to date.

      27.    Plaintiff respectfully seeks to enforce its maritime liens against the Barge in

rem pursuant to Rule C of the Supplemental Rules for Certain Admiralty or Maritime

Claims and Asset Foreclosure Actions in the aforementioned amounts, together with

prejudgment interest thereon.

      28.    The Barge is presently within this Judicial District.

      WHEREFORE, the above premised considered, Plaintiff, CADDELL DRY DOCK

AND REPAIR CO., INC., respectfully prays as follows:

      A.     That    Judgment     be    entered    against   Defendants,     BOUCHARD

TRANSPORTATION CO., INC., and B. NO. 280 CORP., in personam, finding them liable

in the total amount of $928,516.50, together with monthly service charges accrued to date

and which accrue further; any and all additional dockage fees which accrue further, along

with prejudgment interest thereon, custodia legis expenses, reasonable attorney’s fees and

costs, and any other fees or costs which arise hereafter and are unpaid.

      B.     That process in due form of law, according to the practice of this Honorable

Court in cases of admiralty and maritime jurisdiction, issue against the BARGE B. NO.

280, Official Registration No. 1181626, her engines, apparel, furniture, equipment,

appurtenances, tackle, etc., in rem, citing it to appear and answer under oath all, and

singular, the matters alleged in the Verified Complaint;




                                            6
 Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 7 of 19 PageID #: 7


       C.    That a warrant for the arrest of the BARGE B. NO. 280 be issued and that

the Vessel be seized by the U.S. Marshal to be held as security against any judgment to

be entered herein against the BARGE B. NO. 280, her engines, apparel, furniture,

equipment, appurtenances, tackle, etc. in rem;

       D.    That after due proceedings, judgment be entered in favor of Plaintiff and

against the BARGE B. NO. 280, her engines, apparel, furniture, equipment,

appurtenances, tackle, etc. in rem, in total amount of $928,516.50, together with monthly

service charges accrued to date and which accrue further; any and all additional dockage

fees which accrue further, along with prejudgment interest thereon, custodia legis

expenses, reasonable attorneys’ fees and costs, and any other fees and costs which arise

hereafter.

       E.     That in the event security is not posted pursuant to to Rule E(5) of the

Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Foreclosure

Actions, the BARGE B. NO. 280, her engines, apparel, furniture, equipment,

appurtenances, tackle, etc., be condemned and sold, free and clear of all liens and

encumbrances, to satisfy the judgment, and that the Court award Plaintiff out of the

proceeds of the said sale, the full amount of its claim, together with all monthly service

charges accrued to date and which accrue further; any and all additional dockage fees

which accrue further, along with prejudgment interest thereon, custodia legis expenses, all

recoverable attorneys’ fees and costs, and any other fees or costs which arise hereafter

and are unpaid.




                                            7
 Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 8 of 19 PageID #: 8


      F. All such other and further relief as the Court may deem just and proper.

Dated: February 6, 2020                Respectfully submitted,

                                       LAW OFFICES OF SIMON HARTER, ESQ.
                                       Attorneys for Plaintiff, CADDELL DRY DOCK
                                       AND REPAIR CO., INC.

                                 By:   /s/ Simon Harter
                                       Simon Harter, Esq. (SH-8540)
                                       225 West 34th Street – 9th Floor
                                       New York, New York 10122
                                       Tel: (212) 979-0250
                                       Fax: (212) 979-0251
                                       Email: sharter@harterlaw.com




                                          8
   Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 9 of 19 PageID #: 9


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK

------------------------------------------------------------------x
CADDELL DRY DOCK AND REPAIR CO, INC.,

                                           Plaintiff,                 CASE NO.:

- against -

BOUCHARD TRANSPORTATION CO., INC.,
in personam, BARGE B. NO. 280, in rem, and
B. NO. 280 CORP., in personam,

                                            Defendants.
-------------------------------------------------------x

                                             VERIFICATION

                 Pursuant to 28 U.S.C. § 1746, Steven P. Kalil declares under penalty of



        1.       I am the President of Caddell Dry Dock and Repair Company, Inc., the

plaintiff in this matter.

        2.       I have read the foregoing Verified Complaint and believe the contents are

true.

        3.       The sources of my information and belief are my personal knowledge of the

events giving rise to Caddell's claims and information contained within Caddell's files

and records.

        4.       I declare under penalty of perjury that the foregoing is true and correct.

Executed on February 6, 2020.
Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 10 of 19 PageID #: 10




                             EXHIBIT 1
Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 11 of 19 PageID #: 11
Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 12 of 19 PageID #: 12




                             EXHIBIT 2
Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 13 of 19 PageID #: 13
Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 14 of 19 PageID #: 14
Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 15 of 19 PageID #: 15
Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 16 of 19 PageID #: 16




                             EXHIBIT 3
Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 17 of 19 PageID #: 17
Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 18 of 19 PageID #: 18




                             EXHIBIT 4
Case 1:20-cv-00685-EK-LB Document 1 Filed 02/06/20 Page 19 of 19 PageID #: 19
